Title: To James Madison from James Monroe, 2 March 1804
From: Monroe, James
To: Madison, James



private
Dear Sir
London March 2. 1804
I enclose you several letters on subjects wh. are explained by the parties, better than I can otherwise do. That of our friend La Fayette is no further material than as it mentions his not having recd. the copy of the grant by Congress. You will return it to me when we meet. Respecting those of Mr. Forbes I can only say that I think him a worthy man, very attentive to the enterest of his country, & that his opinion merits in such cases attention. He has been here since the blockade of the Elbe sick the greater part of the time with the Rheumatism or gout. Mr. Nicholas was recommended to me by Mr. Brent while at Washington as a person of merit; he came here on his own business. I saw him frequently & thot. him deserving of what Mr. Brent had said.
Mr. Preble is I believe the brother of Commodore P. a good kind of man, but as I presume not altogether in political sentiment with the admn. As I have known him sometime & in the above light, he has requested me to state what I know. The place is important, & if he is not appointed it ought to be given to some very respectable new man from america, who wod. be steady at the place, not an adventurer.
I have heard it often said by our merchants that our commerce suffers much in Holland by the want of some political agent there, and will continue to suffer during the war. The interruption of vessel’s, some wh. are carried in, wh. might be removed at once, by the application of such an agent, lasts till a communication is made to Mr. L. at Paris, & is then recd. less favorably than an application wod. be by one accredited there. If any thing is done wod. it be well to send an Envoy for the term, Extry,? or send a chargé des affrs. In the latter case how wod. Mr. Erving answer? I do not think from the political collision of our late agents here with him & there better standing for obvious reasons with the govt., than [sic] in case of my absence, it wod. answer well to place him in that situation. His attention to business is exemplary, his integrity sound, his compensation here by no means adequate, for not being a merchant he makes nothing by the consulate: on that point I hope he will be allowed some thing additional for his agency for seamen, at least half what the former agents had, to commence with the war. His talents are very respectable. Perhaps in the line suggested some attention might be shewn him with advantage, for tho’ it might not be safe to advance him here, yet a proof of attention to him might produce a good effect here. If a person of different grade shod. be sent, I am still of opinion that an attention to the gentn. formerly mentiond, wod. produce a good effect in the southern states, where he stands very high. Perhaps however a more equitable occasion may be found to shew that attention soon. These are hints wh. are communicated to no other person. Sincerely I am Dear Sir yr. fnd. & servt
Jas. Monroe
 

   
   RC (DLC: Rives Collection, Madison Papers). Docketed by JM. For probable enclosures, see nn. 2–4.



   
   Lafayette’s letter has not been found. For the grant of land to Lafayette, see JM to Monroe, 1 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:361–62 and n. 5).



   
   Enclosures not found, but the letters were probably from John M. Forbes, U.S. consul at Hamburg, who had previously applied for an appointment (see Forbes to JM, 11 Nov. 1801 and 6 July 1802 [ibid., 2:235, 3:381]).



   
   Enclosure not found, but it was probably Edward C. Nicholls to Monroe, 14 Dec. 1803 (DNA: RG 59, LAR, 1801–9, filed under “Nicholls”). See Nicholls to JM, 12 Jan. 1804.



   
   The enclosure was probably Henry Preble to Monroe, 2 Jan. 1804 (ibid., filed under “Preble”), asking to be appointed consul at Le Havre.


